Title: To Thomas Jefferson from Nicoll Fosdick, 5 February 1805
From: Fosdick, Nicoll
To: Jefferson, Thomas


                  
                     Sir 
                     
                     New London Feby 5th. 1805
                  
                  Noah Lester Esq. Counseller at Law in this State, is one of our Firm Republicans, and has Recd. his propotion of persicution from the ruling party of this State, and being about to move to the Westward,—I take the Liberty to recomend him as a man, (in my opinion) that would be a respectable Judge, or District attorney in the Territory of Michigan, or Competant to any office of equal Trust in this State or Elsewhere—
                  I am with Sentiment of high Esteem your Very Huml Sevt.
                  
                     Nicoll Fosdick 
                     
                  
               